[Cite as State v. Wyne, 2022-Ohio-4068.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                            CASE NO. 8-22-06

        v.

SEAN S. WYNE,                                          OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                            CASE NO. 8-22-07

        v.

SEAN S. WYNE,                                          OPINION

        DEFENDANT-APPELLANT.


                 Appeals from Logan County Common Pleas Court
                 Trial Court Nos. CR 18 06 0180 and CR 21 08 0228

                       Appeal Dismissed in Case No. 8-22-06 and
                       Judgment Affirmed in Case No. 8-22-07

                          Date of Decision: November 14, 2022


APPEARANCES:

        Eric J. Allen for Appellant

        Stacia L. Rapp for Appellee
Case Nos. 8-22-06, 8-22-07


MILLER, J.

        {¶1} Defendant-appellant, Sean S. Wyne, appeals the January 6, 2022

judgments of sentence of the Logan County Court of Common Pleas. For the

reasons that follow, we affirm the appeal in case number 8-22-07 and dismiss the

appeal in case number 8-22-06.

        {¶2} This appeal involves three, separate, unrelated criminal cases. The first

of the cases, case number CR 18 06 0180, arises from a December 27, 2017 incident

where Wyne’s roommate found him unresponsive after ingesting fentanyl. On June

12, 2018, the Logan County Grand Jury indicted Wyne on two counts: Count One

of aggravated possession of drugs in violation of R.C. 2925.11(A), (C)(1)(a), a fifth-

degree felony and Count Two of inducing panic in violation of R.C. 2917.31(A)(3),

(C)(3), a fourth-degree felony. At his arraignment on June 29, 2018, Wyne pled not

guilty to the charges.

        {¶3} On November 1, 2018, Wyne filed a motion requesting intervention in

lieu of conviction. Following a hearing held on February 7, 2019, the trial court

granted Wyne’s request. Pursuant to the agreement, Wyne withdrew his not guilty

pleas and entered pleas of guilty to the counts in the indictment.

        {¶4} However, Wyne violated the terms and conditions of his intervention in

lieu of conviction.1 Consequently, on September 9, 2020, Wyne’s intervention in


1
 The record indicates that while Wyne’s motion requesting intervention in lieu of conviction was pending in
case number CR 18 06 0180, he was indicted in Logan County case number CR 18 12 0371 on four counts

                                                   -2-
Case Nos. 8-22-06, 8-22-07


lieu of conviction was terminated, and the trial court found Wyne guilty of the

counts in the indictment. The trial court sentenced Wyne to community control

sanctions and reserved a prison term of 12 months for Count One and 18 months for

Count Two, to be served concurrently, in the event that Wyne violated the terms of

his community control.

         {¶5} On July 1, 2021, the State filed a motion requesting the trial court to

issue an order requiring Wyne to show cause why his community control should not

be revoked following violations of its terms and conditions. On December 9, 2021,

Wyne entered an admission acknowledging the violation of his community control.

         {¶6} On June 26, 2021, Wyne engaged in a physical altercation with his

fiancée, B.L. During the incident, Wyne reportedly struck her multiple times in her

face, arms, and neck. On August 10, 2021, the Logan County Grand Jury indicted

Wyne on a single count of domestic violence in Logan County case number CR 21

08 0228 in violation of R.C. 2919.25(A), (D)(4), a third-degree felony. At the

arraignment on August 13, 2021, Wyne entered a plea of not guilty.

         {¶7} On December 9, 2021, pursuant to a plea agreement, Wyne withdrew

his not guilty plea and entered a guilty plea to the count in the indictment. In



of domestic violence in violation of R.C. 2919.25, fourth-degree felonies, and one count of disrupting public
services in violation of R.C. 2909.04, a fourth-degree felony. Pursuant to a plea agreement, Wyne was
convicted of three charges of domestic violence. Although he was initially sentenced to community control
sanctions, on December 9, 2021, Wyne entered an admission acknowledging the violation of his community
control. On January 6, 2022, he was sentenced to 54 months in prison for the violation of his community
control in this case.

                                                    -3-
Case Nos. 8-22-06, 8-22-07


exchange, the State agreed to recommend community control sanctions. The trial

court accepted Wyne’s plea and found him guilty as charged.

           {¶8} At a sentencing hearing held on January 6, 2022, the trial court

sentenced Wyne on the three pending cases. With respect to case number CR 18 06

0180, the trial court sentenced Wyne to 12 months in prison on the fourth-degree

felony aggravated-possession-of-drugs charge. In case number CR 18 12 0371, the

trial court sentenced Wyne to an aggregate term of 54 months in prison for the three

fourth-degree felony domestic violence charges. With respect to case number CR

21 08 0228, the trial court sentenced Wyne to 24 months in prison for the third-

degree domestic violence charge to be served consecutively to the sentence imposed

in case number CR 18 12 0371.

           {¶9} On February 7, 2022, Wyne filed his notice of appeal in case numbers

CR 18 06 0180 and CR 21 08 0228. 2

                                        Assignment of Error

           The trial court erred by failing to following the joint
           recommendation of the parties.

           {¶10} In his sole assignment of error, Wyne argues that the trial court erred

by failing to follow the parties’ joint-sentence recommendation.




2
    Wyne did not file a notice of appeal with respect to Logan County case number CR 18 12 0371.

                                                    -4-
Case Nos. 8-22-06, 8-22-07


       {¶11} However, before we can consider the merits of Wyne’s assignment of

error, we must address a jurisdictional matter. Appellate courts have jurisdiction to

review the final judgments of trial courts in their district. Section 3(B)(2), Article

IV, Ohio Constitution; R.C. 2505.02; see also App.R. 4(A). In the absence of a final

appealable order, this court lacks appellate subject-matter jurisdiction. State v.

Galloway, 3d Dist. Henry No. 7-21-07, 2022-Ohio-1135, ¶ 8. Accordingly, if the

parties do not raise a jurisdictional issue, we must raise it sua sponte. State v.

Dearmond, 3d Dist. Logan No. 8-21-43, 2022-Ohio-2324, ¶ 6, citing Davison v.

Rini, 115 Ohio App.3d 688 (4th Dist.1996).

       {¶12} “When valid, a judgment of conviction is a final order under R.C.

2502.02(B).” State v. White, 156 Ohio St.3d 536, 2019-Ohio-1215, ¶ 13, citing

State v. Jackson, 151 Ohio St.3d 239, 2017-Ohio-7469, ¶ 11. “Crim.R. 32(C) sets

forth what must be contained in a judgment of conviction for it to be valid; it

provides that ‘[a] judgment of conviction shall set forth the fact of conviction and

the sentence” and that “[t]he judge shall sign the judgment and the clerk shall enter

it on the journal.’” White at ¶ 13. The Supreme Court of Ohio has held that “[a]

judgment of conviction is a final order subject to appeal under R.C. 2505.02 when

the judgment entry sets forth (1) the fact of the conviction, (2) the sentence, (3) the

judge’s signature, and (4) the time stamp indicating the entry upon the journal by

the clerk.” State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, ¶ 14. A sentencing


                                         -5-
Case Nos. 8-22-06, 8-22-07


entry that does not contain these elements is not final and appealable. State v. Baker,

119 Ohio St.3d 197, 2008-Ohio-3330, syllabus.

         {¶13} Our review of the record in case number CR 18 06 0180 reveals that

on September 9, 2020, the trial court terminated Wyne’s intervention in lieu of

conviction in that case. At that time, the trial court found Wyne guilty of aggravated

possession of drugs in Count One and inducing panic in Count Two. (Case No. CR

18 06 0180, Doc. No. 85). The trial court imposed community control sanctions,

but reserved a prison term of 12 months for Count One and 18 months for Count

Two to be served concurrently to each other in the event that Wyne violated the

terms of his community control. (Id.).

         {¶14} On January 6, 2022, when the trial court sentenced Wyne for violating

the terms of his community control in case number CR 18 06 0180, the trial court

imposed a sentence for Count One, aggravated possession of drugs, but did not

address Count Two, inducing panic.3 “[T]rial courts have ‘a mandatory duty “to deal

with each and every charge prosecuted against the defendant[,]”’ and lack the


3
  Additionally, our review of the record reveals an inconsistency with respect to the trial court’s sentence for
Count One, aggravated possession of drugs. At the sentencing hearing, the trial court stated, “In CR 18-06-
0180, you are sentenced to 18 months to be served concurrently with [the sentence in Logan County case
number] CR 18-12-0371.” (Emphasis added.) (Jan. 6, 2022 Tr. at 12). However, the sentencing entry states
that in case number CR 18 06 0180, Wyne is sentenced to 12 months in prison with respect to Count One,
aggravated possession of drugs. (Case No. CR 18 06 0180, Doc. No. 115). We note that contrary to what
was stated at the sentencing hearing, the trial court’s journal entry is consistent with the hearing held on
September 9, 2020, where the trial court imposed community control sanctions but reserved a prison term of
12 months for Count One, aggravated possession of drugs, and 18 months for Count Two, inducing panic.
(Case No. CR 18 06 0180, Doc. No. 85). Further, as a fifth-degree felony, the statutory range for Wyne’s
aggravated-possession-of-drugs conviction is limited to a sentence of 6 to 12 months in prison. R.C.
2929.14(A)(5). It appears the trial court corrected itself, as to this issue, when preparing the sentencing entry.

                                                      -6-
Case Nos. 8-22-06, 8-22-07


authority ‘to refuse to impose sentence altogether.’” State v. Jackson, 9th Dist.

Summit No. 28625, 2018-Ohio-19, ¶ 12, quoting State v. Ford, 9th Dist. Summit

No. 23269, 2006-Ohio-6961, ¶ 6, quoting State v. Hayes, 9th Dist. Lorain No.

99CA007416, 2000 WL 670672, *1 (May 24, 2000). “[T]he failure of an entry to

dispose of a court’s ruling on each prosecuted charge renders the order of the court

interlocutory.” State v. Whetstone, 5th Dist. Licking No. 2009-CA-00111, 2010-

Ohio-1835, ¶ 6, citing State v. Lewis, 9th Dist. Lorain No. 08CA09379, ¶ 4.

       {¶15} Accordingly, because the trial court did not impose a sentence for

Count Two, inducing panic, in case number CR 18 06 0180, the judgment entry

does not set forth a complete sentence and thus, is not a final appealable order.

Dearmond, 2022-Ohio-2324, at ¶ 10. Thus, appellate case number 8-22-06, Wyne’s

appeal from the trial court’s judgment in case number CR 18 06 0180 is dismissed.

       {¶16} However, the sentencing entry in case number CR 21 08 0228, which

corresponds to appellate case number 8-22-07, is a final appealable order.

Accordingly, we address the merits of Wyne’s assignment of error with respect to

that case.

       {¶17} “Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

‘only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.’” State v. Nienberg, 3d Dist. Putnam Nos. 12-16-15 and


                                        -7-
Case Nos. 8-22-06, 8-22-07


12-16-16, 2017-Ohio-2920, ¶ 8, quoting State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, ¶ 1. “Clear and convincing evidence is that ‘“which will produce

in the mind of the trier of facts a firm belief or conviction as to the facts sought to

be established.”’” Id., quoting Marcum at ¶ 22, quoting Cross v. Ledford, 161 Ohio

St. 469 (1954), paragraph three of the syllabus.

       {¶18} “‘Trial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶

9, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. A sentence

imposed within the statutory range is generally valid so long as the trial court

considered the applicable statutory policies that apply to every felony sentencing,

including those contained in R.C. 2929.11, and the sentencing factors of 2929.12.

See State v. Watts, 3d Dist. Auglaize No. 2-20-10, 2020-Ohio-5572, ¶ 10, 14; State

v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 31.

       {¶19} R.C. 2929.11 provides, in pertinent part, that the “overriding purposes

of felony sentencing are to protect the public from future crime by the offender and

others, to punish the offender, and to promote the effective rehabilitation of the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources.”   R.C. 2929.11(A).     To achieve the overriding purposes of felony


                                         -8-
Case Nos. 8-22-06, 8-22-07


sentencing, R.C. 2929.11 directs courts to “consider the need for incapacitating the

offender, deterring the offender and others from future crime, rehabilitating the

offender, and making restitution to the victim of the offense, the public, or both.”

Id. In addition, R.C. 2929.11(B) instructs that a sentence imposed for a felony “shall

be reasonably calculated to achieve the three overriding purposes of felony

sentencing * * *, commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim, and consistent with sentences

imposed for similar crimes committed by similar offenders.”

       {¶20} “In accordance with these principles, the trial court must consider the

factors set forth in R.C. 2929.12(B)-(E) relating to the seriousness of the offender’s

conduct and the likelihood of the offender’s recidivism.” Smith at ¶ 10, citing R.C.

2929.12(A). In addition, the trial court must consider “the factors set forth in [R.C.

2929.12(F)] pertaining to the offender’s service in the armed forces of the United

States.” R.C. 2929.12(A). “‘A sentencing court has broad discretion to determine

the relative weight to assign the sentencing factors in R.C. 2929.12.’” Smith at ¶

15, quoting State v. Brimacombe, 195 Ohio App.3d 524, 2011-Ohio-5032, ¶ 18 (6th

Dist.), citing State v. Arnett, 88 Ohio St.3d 208, 215 (2000).

       {¶21} In case number CR 21 08 0228, Wyne was sentenced for one count of

domestic violence in violation of R.C. 2919.25(A), (D)(4), a third-degree felony.

For third-degree felony domestic violence, “the prison term shall be a definite term


                                         -9-
Case Nos. 8-22-06, 8-22-07


of nine, twelve, eighteen, twenty-four, or thirty-six months.”                    R.C.

2929.14(A)(3)(b). The trial court sentenced Wyne to 24 months in prison, which is

within the statutory range.

       {¶22} Furthermore, the record reflects that the trial court considered R.C.

2929.11 and 2929.12 when it sentenced Wyne. At the sentencing hearing, the trial

court specifically stated that it “considered the purposes and principles of sentencing

as set forth in Ohio Revised Code Section 2929.11 and Ohio Revised Code Section

2929.12.” (Jan. 6, 2022 Tr. at 10). The trial court then specifically referenced the

principles of felony sentencing contained in R.C. 2929.11, and discussed the

applicable R.C. 2929.12 factors. (Id. at 10-11). Additionally, in the judgment entry

of sentence, the trial court indicated it considered “the purposes and principals of

sentencing under R.C. 2929.11, and the need for deterrence, incapacitation,

rehabilitation, and restitution.” (Case No. CR 21 08 0228, Doc. No. 38). “A trial

court’s statement that it considered the required statutory factors * * * is sufficient

to fulfill its obligations under the sentencing statutes.” Maggette, 2016-Ohio-5554,

at ¶ 32, citing State v. Abrams, 8th Dist. Cuyahoga No. 103786, 2016-Ohio-4570,

citing State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 18. Therefore,

because Wyne’s sentence is within the statutory range and the record supports that

the trial court fulfilled its obligation of considering R.C. 2929.11 and 2929.12, his

sentence is valid. See Watts, 2020-Ohio-5572, at ¶ 14.


                                         -10-
Case Nos. 8-22-06, 8-22-07


       {¶23} Nevertheless, Wyne summarily argues that the trial court erred by

declining to follow the parties’ joint-sentence recommendation seeking imposition

of community control sanctions. However, “[t]rial courts ‘are not bound by a jointly

recommended sentence.’” State v. Graham, 3d Dist. Auglaize No. 2-19-11, 2020-

Ohio-1063, ¶ 12, quoting State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶

28. As outlined above, Wyne’s sentence is within in the statutory range and it is

clear that the trial court considered R.C. 2929.11 and 2929.12 when fashioning his

sentence. Hence, Wyne’s sentence is not clearly and convincingly contrary to law,

and it must therefore be affirmed. See State v. Slife, 3d Dist. Auglaize No. 2-20-17,

2021-Ohio-644, ¶ 17.

       {¶24} Wyne’s assignment of error is overruled. Having found no error

prejudicial to the appellant here in the particulars assigned and argued, we affirm

the judgment of the Logan County Court of Common Pleas in case number CR 21

08 0228, appellate case number 8-22-07. The appeal in case number CR 18 06 0180,

appellate case number 8-22-06, is dismissed.

                                        Appeal Dismissed in Case No. 8-22-06 and
                                          Judgment Affirmed in Case No. 8-22-07

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -11-